            Case 1:20-cv-06757-RA Document 20 Filed 01/27/21 Page 1 of 1




Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF



                                                                          January 25, 2021

United States District Judge Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, New York 10007

        Re:       Natalia Juscinska v. Method Residential LLC, Case No.: 1:20-cv-6757-RA

Dear District Judge Abrams:

       This office represents the Plaintiff Natalia Juscinska (“Plaintiff”) in connection with the
above-referenced action. As previously reported, the above-referenced action has been settled.
Respectfully, we are requesting together with counsel for the defendant, an additional fourteen
(14) days to file a stipulation of dismissal, as per the terms of the parties’ agreement.

        We thank the Court for your time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.


                                                                                     Application granted.

cc:     Anthony J. Tomari, Esq. (via CM/ECF)                                                                SO ORDERED.


                                                                                                 ____________________
                                                                                                    Hon. Ronnie Abrams
                                                                                                        January 27, 2021


   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
